—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 8, 1993, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
In view of evidence that, during the eligible period, claimant performed services for a family-owned business corporation of which he was a one-third shareholder, there is substantial evidence for the Board’s conclusion that claimant was not totally unemployed. Because these activities took place at the same time that claimant was collecting benefits and representing that he was not working, there is also proof to support the determination that claimant made willful misrepresentations to obtain benefits.
Mikoll, J. P., Mercure, Weiss, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.